Exhibit 10.43

RELEASE AND WAIVER OF CLAIMS

This Release and Waiver of Claims is made as of April 3, 2007, by and between
Dennis McKenna (“you” or “your”) and Silicon Graphics Inc. (the “Company,” “we”
or “our”).

As a condition of and in consideration for, the issuance of shares and/or
dividend equivalents by the Company to you under the Notice of Restricted Stock
United Award and the Restricted Stock Unit Award Agreement dated March 30, 2007
(the “Grant Agreements”), by and between you and the Company, you and the
Company agree as follows:

1. Waiver and Release.

(a) You hereby release the Company from any and all known and unknown claims
that you may have relating to the Company’s Chapter 11 Bankruptcy proceedings;
your prior Employment Agreement dated January 27, 2006, and as amended April 17,
2006; your Restricted Stock Agreement dated February 1, 2006, and as amended
April 17, 2006; your NonStatutory Stock Option Grant Agreement dated February 1,
2006, and any verbal or written agreement(s) promising you any form of equity or
equity-like compensation or equity interest in the Company, including, but not
limited to, stock options, stock appreciation rights, restricted stock,
restricted stock units, phantom stock and dividend equivalent rights, except as
provided in the Grant Agreements. All such claims (including related claims for
attorneys’ fees and costs) are barred without regard to whether those claims are
based on any alleged breach of a duty arising in statute, contract, or tort.
This expressly includes waiver and release of all claims for monetary damages
and any other form of personal relief.

California law will govern this Agreement. Accordingly, McKenna further waives
any rights under Section 1542 of the Civil Code of the State of California or
any similar state statute. Section 1542 states: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which, if known to him, must have
materially affected his settlement with the debtor.”

(b) You hereby represent and warrant that you have no pre-existing rights or
entitlements to receive the benefits set forth in the Grant Agreements and that
such benefits constitute new and valuable consideration.

(c) You hereby acknowledge and agree that except as is described in the Grant
Agreements, you have no right to or interest in, any form of equity or
equity-like compensation or equity interest in the Company, including, but not
limited to, stock options, stock appreciation rights, restricted stock,
restricted stock units, phantom stock and dividend equivalent rights.

(d) This waiver and release is binding on you, your heirs, legal representatives
and assigns.

2. No Other Assurances. This Release and Waiver of Claims constitutes the entire
understanding and agreement between you and the Company regarding your right to
and interest in, any form of equity or equity-like compensation or equity
interest in the Company, including,



--------------------------------------------------------------------------------

but not limited to, stock options, stock appreciation rights, restricted stock
units, phantom stock and dividend equivalent rights and this Release Waiver of
Claims replaces and cancels all previous agreements and commitments, whether
spoken or written.

3. Modification in Writing. No oral agreement, statement, promise, commitment or
representation shall alter or terminate the provisions of this Release and
Waiver of Claims. This Release and Waiver of Claims cannot be changed or
modified except by written agreement signed by you and authorized
representatives of the Company.

4. Arbitration and Attorneys’ Fees and Costs. Any controversy involving the
construction or application of any terms, covenants or conditions of this
Release and Waiver of Claims, or any claims arising out of or relating to this
Release and Waiver of Claims, the breach of this Release and Waiver of Claims,
or your employment will be submitted to and settled by final and binding
arbitration under the employment arbitration rules of the American Arbitration
Association (which can be found at http://www.adr.org) or any successor thereto.

5. No Admission of Liability. This Release and Waiver of Claims does not
constitute an admission of any unlawful acts or liability of any kind by the
Company, its affiliates, or anyone acting under their supervision or on their
behalf. This Release and Waiver of Claims may not be used or introduced as
evidence in any legal proceeding, except to enforce or challenge its terms.

6. Successors; Binding Agreement. This Release and Waiver of Claims shall inure
to the benefit of and be binding upon personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.

7. Time to Execute. You will have three (3) calendar days from the date you
receive this Release and Waiver of Claims to decide whether you will execute it.
The offer of this Release and Waiver of Claims shall expire at the end of the
third (3rd) calendar day after you have received it.

8. You acknowledge and certify that you:

(a) have read and understand all of the terms of this Release and Waiver of
Claims and are not relying on any representation or statement, written or oral,
not set forth in this Release and Waiver of Claims; and

(b) are signing this Release and Waiver of Claims knowingly and voluntarily.

This Release and Waiver of Claims will become effective and enforceable upon the
date that the Company has received your signed copy of this Release and Waiver
of Claims, without modification (the “Effective Date”).

 

DENNIS MCKENNA     SILICON GRAPHICS INC.   /s/    Dennis McKenna     By:  
/s/    Barry Weinert      

Name:

Title:

 

Barry Weinert

Vice President and General Counsel

Date:   April 3, 2007     Date:   April 3, 2007